Citation Nr: 1048464	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a skin disability.

5.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 until February 
1985, and from October 1990 until May 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2008 and July 2009 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO), in St. Petersburg, Florida.  

The issue of service connection for a right shoulder disorder, a 
right knee disorder, and a left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's skin disability more closely approximates a skin 
disease covering at least 20 percent of the entire body or at 
least 20 percent of exposed areas affected, or that the 
disability is constant or near-constant, requiring systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of at least six weeks, but not constantly 
during a 12-month period.

2.  The evidence of record indicates that the Veteran's PTSD has 
resulted in occupational and social impairment with deficiencies 
in most areas. 



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for a skin disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.3, 4.7, 
4.41, 4.118, Diagnostic Code 7806 (2010). 
 
2.  The criteria for an initial 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.


The Unites States Court of Appeals for the Federal Circuit 
(Federal Circuit)  previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial to 
the claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  
Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

By letter dated in November 2007, the Veteran was notified of the 
information and evidence necessary to substantiate his claims.  
VA told the Veteran what information he needed to provide, and 
what information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has satisfied 
the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected skin disability and PTSD, an increased rating 
is a "downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Increased Initial Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the 
initial assignment of a disability ratings, the severity of each 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Skin Disability

Here, the Veteran has claimed that his service-connected skin 
disability is more severe than what is reflected by the currently 
assigned disability rating.  Currently, the Veteran's skin 
disability is rated as 10 percent disabling under Diagnostic Code 
7806, which provides the rating criteria for dermatitis or 
eczema.  Under this diagnostic code provision, a 10 percent 
disability rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 percent, 
but less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent disability rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent disability rating is warranted where 
more than 40 percent of the entire body or more than 40 percent 
of the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Diagnostic Code 7806 also provides for the disability to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.      38 C.F.R. 
§ 4.118.  

The Board notes that effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising that portion of the 
Schedule that addresses the skin.  Specifically, these amendments 
concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, 
these amendments apply to applications for benefits received by 
VA on or after October 23, 2008.  As the Veteran's claim was 
already pending as of that date, these new regulations do not 
apply.  The Board recognizes that these regulations appear to 
provide for consideration of the new regulations upon request by 
the Veteran.  However, in this case, no such request has been 
made.  Furthermore, the Board notes that, even in the event such 
requests are made, the regulations specifically prohibit 
application of these regulations prior to October 23, 2008, and 
discussed below, there is no evidence suggesting that the 
Veteran's predominant disability is manifested by disfigurement 
of the head, face or neck or scars and as such will not be rated 
under the criteria pertaining to Diagnostic Codes 7800-7805.  

A review of the Veteran's service treatment records reveals that 
he was treated for skin symptomatology during his active duty 
service.  A November 1980 treatment record documents the 
Veteran's report of experiencing a rash on his face since 
October.  He stated that the rash was spreading, but denied any 
itching.  The clinical examination revealed scaling around the 
nose.  The assessment was seborrhic dermatitis, and he was 
prescribed hydrocortisone cream.  The Veteran was treated again 
for a facial skin rash in March 1981, at which time he was again 
prescribed a topical hydrocortisone cream to treat his symptoms. 

The claims file is negative for private or VA medical treatment 
records dated after the Veteran's separation from active service 
showing treatment for a skin disability.

In July 2008, the Veteran underwent a VA skin examination.  The 
Veteran reported experiencing a skin rash on his face and head, 
which was slightly pruritic.  He reported that he was previously 
prescribed topical antifungal medications to treat his 
disability.  The Veteran stated that he currently treated his 
disability with daily use of a topical cream on his face, 
although he could not recall the name of the medication.  His 
disability was described as a mild, pruritis, skin rash.  The 
Veteran denied the use of corticosteroids or immunosuppressive 
therapy.  The physical examination revealed skin lesions on the 
face and head consistent with seborrheic dermatitis.  The 
disability was noted to cover greater than 5 percent but less 
than 20 percent of exposed areas.  The examination revealed that 
less than 5 percent of the total body area was affected.  The 
diagnosis was seborrheic dermatitis.

Based on the foregoing, the Board finds that a disability rating 
in excess of 10 percent is not warranted for the Veteran's 
service-connected skin disability.  The evidence of record shows 
that the Veteran's disability is primarily manifested by mild, 
pruritic skin rash, with skin lesions on his face and head.  As 
noted in the July 2008 VA skin examination report, the skin rash 
covers less than 20 percent of the exposed areas, namely his face 
and head, and less than 5 percent of the total body area 
affected.  The Veteran has denied using corticosteroids or 
immunosuppressive medications to treat his dermatitis, and has 
instead used topical hydrocortisone and antifungal creams to 
treat his disability.  Essentially, the medical evidence does not 
show that the Veteran's skin disability warrants a 30 percent 
disability rating, as the disability does not cover at least 20 
percent of the entire body, at least 20 percent of exposed areas 
affected, or requires constant or near-constant systemic therapy 
using corticosteroids or other immunosuppressive drugs for at 
least six weeks during a 12 month period.  Therefore, a 
disability rating in excess of the currently assigned 10 percent 
is not warranted.

The Board has also considered whether a higher disability rating 
is warranted under other diagnostic codes relevant to skin 
disorders.  However, there is no other diagnostic code warranting 
an increased rating for the skin disability.  As previously 
noted, other skin diagnostic codes from 7800 to 7820 provide for 
ratings greater than 10 percent with a showing of disfigurement, 
scars, bullous disorder, psoriasis, dermatitis requiring systemic 
therapy, infection or skin cancer.  The medical evidence simply 
does not indicate disfigurement, scars, bullous disorder, 
psoriasis, infection and cancer, and nor does the Veteran claim 
such symptomatology.  Clearly, these alternative diagnostic codes 
are not applicable here.
  
The Board has considered the Veteran's statements as to the 
nature and severity of his skin disability.  The Veteran is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
in excess of what has been assigned or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).   

The Board has also considered whether "staged" ratings are 
appropriate in this case.  See Fenderson, 12 Vet. App. 119.  
However, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted. 

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability rating currently assigned for his skin disability 
contemplates the level of impairment reported by the Veteran, and 
there is no aspect of the Veteran's disability that is not 
contemplated by the schedular criteria.  Indeed, while higher 
ratings are available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
these reasons, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Therefore, in the absence of evidence that the Veteran's skin 
disability covers at least 20 percent of the entire body, at 
least 20 percent of exposed areas affected, or requires constant 
or near-constant systemic therapy using corticosteroids or other 
immunosuppressive drugs for a least six weeks during a 12 month 
period, the disability does not meet the criteria for the next 
higher 30 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Accordingly, the Board concludes that a disability rating in 
excess of 10 percent for a skin disability is not established.

PTSD

The Veteran has asserted that his service-connected PTSD warrants 
a 100 percent disability rating.  Currently, his service-
connected PTSD is rated as 30 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).

A score of 51to 60 indicates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).

A score of 61 to 70 indicates some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association, 
1994.  The Veteran's service treatment records have been reviewed 
and negative for symptomatology relevant to the applicable rating 
criteria.

The Veteran underwent a private psychological evaluation by 
W.J.A., Psy.D. in November 2007, at which time he reported 
experiencing in-service traumatic events.  He stated that he had 
been married to second wife for approximately five to six years 
and described the relationship as healthy.  He reported some 
irritation with his step-children, however.  The Veteran reported 
having numerous jobs following his separation from service, 
several of which ended due to perceptions that he was "too 
nice," personality conflicts with authority figures, or 
disagreements over the implementation of company rules.  His 
current symptoms were noted to include the following:  a history 
of avoidance of thoughts, conversation, and people associated 
with his traumatic experiences; diminished interest and 
participation in pre-military activities; insomnia; difficulty 
sustaining sleep; irritability; a history of intense outburst of 
anger and considerable difficulties with self-soothing following 
these outburst; difficulty with concentration; hypervigilance; 
social isolation; occasional fatigue and loss of energy; a 
diminished ability to think and indecisiveness.  

Mental status examination revealed that the Veteran was easily 
engaged.  The psychologist noted that his impulse control fell 
below normal limits, as demonstrated by his history of 
irritability out of proportion to the events.  His speech was 
normal in terms of manner and content.  Form of thought was 
remarkable for circumstantiality and occasional tangentiality.  
The Veteran's thought content was consistent with the presence of 
homicidal ideation, which was described as diffuse.  Suicidal 
ideations and perceptual abnormalities were denied.  His affect 
was labile and generally intense; however, it was at times 
appropriate for the discussion.  He was oriented in three 
spheres.  The Veteran's attention, concentration, and immediate 
memory abilities fell below normal limits.  His memory for recent 
events and recent past events and remote memory were within 
normal limits.  Judgment and insight appeared to fall below 
normal limits.  The examiner determined that the test results 
were moderately valid and interpretable, as the Veteran was 
somewhat reluctant to recognize his own faults or problems.  The 
psychologist stated that the reported results of examination 
likely underrepresented the extent and degree of any pathology 
the Veteran exhibited in his daily life.  Following the 
examination the diagnosis was PTSD and depressive disorder.  The 
Veteran's GAF score was reported as 49.  

In summary, the psychologist determined that the Veteran 
exhibited difficulties in multiple areas, including social 
functioning, occupational functioning, family relationships, 
judgment-related issues, thinking, and mood.  The psychologist 
reiterated the presence of impairments with attention, 
concentration, immediate memory, judgment, and mood.  She stated 
that the problems with emotional and behavioral controls, as 
evidence by a history of angry outburst, likely rendered the 
Veteran to be a danger in any work environment.  His symptoms 
were described as severe.

In July 2008, the Veteran underwent a VA PTSD examination, during 
which he denied having undergone treatment for his disability.  
He was noted to be married and described this relationship as 
good.  He reported having some friends, including coworkers.  The 
Veteran indicated that he enjoyed several activities and leisure 
pursuits, to include riding his bicycle and drawing.  The Veteran 
reported working fulltime.  His PTSD symptoms were significant 
for avoidance behavior and difficulty falling or staying asleep.

On the psychiatric examination, the Veteran presented as clean in 
appearance and casually dressed.  His speech was soft and slow, 
and his attitude was cooperative and attentive.  The Veteran's 
affect was bland and his mood was neutral.  His attention was 
intact and he was oriented in three spheres.  There was no 
evidence of inappropriate behaviors.  Thought process and thought 
content were unremarkable, with a paucity of ideas.  The 
examination was negative for evidence of delusions.  The Veteran 
was able to understand the outcome of his behavior and understood 
that he had a problem.  The examiner noted evidence of sleep 
impairments.  His memory was normal.  Suicidal or homicidal 
ideations were not reported.  The Veteran did not have panic 
attacks or obsessive or ritualistic behavior.  He was able to 
maintain minimum personal hygiene and there were no problems with 
his activities of daily living.  The examiner described the 
frequency of the Veteran's PTSD symptoms as mild.  The Veteran 
reported enjoyment in activities he could do by himself and a 
preference for working alone at night.  The examiner noted that 
the Veteran had little social activities, and had changed jobs 
due to problems dealing with coworkers.  The Veteran's GAF score 
was 68.

Thereafter, the examiner opined as to the effects of the 
Veteran's PTSD on his occupational and social functioning.  He 
opined that there was not a total occupational impairment due to 
PTSD.  However, the examiner did conclude that his symptoms 
caused impairments in his employment, as he had frequent jobs 
changes.  Impairments in mood were noted to include a dysphoric 
mood and flat affect.  

Associated with the claims file is an August 2009 psychological 
evaluation completed by W.J.A., Psy.D.  The Veteran's symptoms 
were consistent with his initial evaluation and included the 
following:  reexperiencing military traumas; nightmares; 
avoidance of war-related movies; diminished interest and 
participation in pre-military activities; social isolation; 
recurrent thoughts of death; passive suicidal ideations; 
homicidal ideations; insomnia; irritability; concentration 
difficulty; an exaggerated startle response; hypervigilance; 
diminished ability to think; and indecisiveness.  

On the mental status examination, the Veteran was pleasant and 
cooperative, and exhibited a flat affect.  He was oriented in 
three spheres.  His speech was normal in manner and content.  
Thought content was consistent with the presence of passive 
suicidal ideation and homicidal ideation.  Perceptual 
abnormalities included reports of "people moving."  Impulse 
control, attention, concentration, judgment, and insight all fell 
below normal limits.  His memory appeared intact.  A GAF score of 
47 was reported, based on the presence of serious symptoms or 
serious impairment in the Veteran's social, occupational, or 
school functioning.  The psychologist noted the presence of 
marked social isolation, history of problems with authority 
figures at work, troubled family relationships, history of 
homicidal ideations, attention and concentration impairments, and 
mood-related difficulties including major depressive disorder.

The Veteran was again evaluated by W.J.A., Psy.D. in November 
2009.  His continued symptoms were noted to include:  nightmares, 
intrusive thoughts; avoidance behaviors; efforts to avoid violent 
altercations; a curbed impulse for violence; variations in the 
ability to concentrate; hypervigilance; an exaggerated startle 
response; and depression.  He reported that during the day, he 
had to fight the urge to hit someone in the face and avoided 
weight-lifting activities as a result of potential increases in 
aggression.  He also stated that he had curbed the impulse to 
kick his dog.  The Veteran's GAF score was 42, based on the 
presence of serious symptoms or serious impairments in social, 
occupational, and school functioning.  The examiner noted the 
Veteran to have marked social isolation, a history of problems 
with authority in his employment, troubled family relationships, 
a history of homicidal thoughts; problems with concentration and 
attention; and major depressive disorder.  The psychologist 
concluded that the Veteran's symptoms were not anticipated to 
remit in the next thirteen months.

Based on the foregoing, the Board finds that an initial 70 
percent disability rating is warranted for the Veteran's service-
connected PTSD.  Overall, the evidence of record shows that the 
Veteran experiences social impairment with deficiencies in most 
areas.  The medical evidence of record demonstrates that his PTSD 
has been characterized by a report of passive suicidal ideations, 
homicidal ideations, sleep difficulties, flashbacks, 
irritability, a history of violent outbursts, impaired impulse 
control, social isolation and withdrawal, depression, impairments 
of attention, and concentration, and difficulty adapting to 
stressful situations.  During the November 2007 and November 2009 
private psychological examinations, the Veteran expressed 
difficulty adapting to company rules and interacting with 
authority figures, along with the need to curb the impulse for 
violence towards others, which is indicative of difficulty 
adapting to stressful situations and impaired impulse control.  
Indeed, the November 2007, August 2009, and November 2009 private 
psychological examinations revealed that the Veteran's impulse 
control fell below normal limits.  While the Veteran has not 
demonstrated an inability to establish and maintain effective 
relationships, he has only reported he maintained relationships 
with his wife and a few friends, and prefers to isolate himself 
from others.

Similarly, the evidence of record supports a finding of 
occupational impairments to warrant the next-higher disability 
rating.  The evidence of record shows that the Veteran has held a 
number of jobs since his separation from active service, as he 
reported having interpersonal conflicts with coworkers and 
authority figures.  As noted above, the Veteran reported having 
conflicts with regards to the implementation of company rules 
during the November 2007 psychological examination.  In this 
regard, private psychologist W.A.J. opined in the November 2007 
examination report that the Veteran likely posed a danger in the 
work environment due to his history of angry outbursts.  
Similarly, the July 2008 VA examiner found the Veteran's PTSD 
symptoms to cause occupational impairments, as evidenced by his 
frequent job changes.  Moreover over, while the July 2008 VA 
examination revealed a GAF score of 68, the Veteran's GAF scores 
have ranged from 42 to 49 on all other psychological 
examinations, which is indicative of serious symptoms and a 
serious impairment in social and occupational functioning.   
Given the Veteran's current symptomatology, and resolving all 
doubt in his favor, a 70 percent disability rating is warranted 
for the Veteran's PTSD.

In so determining, the Board acknowledges that the evidence when 
viewed in its entirety does not show evidence of obsessive 
rituals, disturbances of speech, near-continuous panic attacks or 
depression, spatial disorientation, or neglect of personal 
appearance of hygiene.  However, the Veteran's symptoms overall 
are significant enough to affect his daily activities to such an 
extent that he generally meets the diagnostic criteria for a 70 
percent disability rating under 4.130, Diagnostic Code 9411.  
Therefore, resolving all reasonable doubt in the Veteran's favor, 
the Veteran's social and occupational impairments more closely 
approximates the criteria for a 70 percent rating throughout the 
pendency of the appeal.  

The Board further finds, however, that the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment due to 
such systems as outline in the diagnostic code.  The medical 
evidence affirmatively shows that he does not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, exhibit grossly inappropriate 
behavior or an intermittent inability to perform activities of 
daily living.  The medical evidence also reflects that he is not 
disoriented to time or place and does not have memory loss for 
names of close relatives, own occupation or own name.  As such, 
the criteria for a 100 schedular disability rating have not been 
met.

The Board has considered the Veteran's statements as to the 
nature and severity of his psychiatric symptomatology.  The 
Veteran is certainly competent to report that his symptoms are 
worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey, 7 Vet. App. at 208.  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased evaluation in excess of what 
has been assigned or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 70 percent disability 
rating.  As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since service 
connection was made effective (i.e., different percentage ratings 
for different periods of time).  Fenderson, 12 Vet. App. at 119.  
However, there appears to be no identifiable period of time since 
the effective date of service connection, during which the PTSD 
symptomatology warranted a staged rating. 

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  As 
noted above, the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology when determining whether a 
referral for extraschedular consideration is warranted.  See 
Thun, 22 Vet. App. at 115.  If the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.  As has been explained fully herein, the 
Board finds that the disability rating that have been assigned 
for his PTSD contemplates the level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, for the 
ratings upheld herein, higher ratings are available, but the 
Veteran's symptomatology simply did not meet the criteria for a 
higher rating at any time during the period on appeal.  For these 
reasons, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell, 9 Vet. App. at 337.


ORDER

An initial disability rating in excess of 10 percent for a skin 
disability is denied.

An initial disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the claims 
for service 
connection for a right shoulder disorder, a right knee disorder, 
and a left knee disorder.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran has claimed that he currently has disorders 
affecting his right shoulder, right knee, and left knee that are 
related to his period of active service.  Having reviewed the 
medical evidence of record, the Board finds that additional 
development is needed with respect to the Veteran's claims.

The Veteran's service treatment records reveal reports of right 
shoulder and bilateral knee symptomatology.  In December 1982, 
the Veteran reported experiencing blunt force trauma to his left 
knee, at which time he was diagnosed with cruciate strain.  An 
October 1984 treatment record documents the Veteran's report of 
bilateral knee pain after playing football; the diagnosis was 
right knee strain.  In November 1990, the Veteran reported 
recurrent joint pain following injuries to the bilateral knees 
and right upper extremity; the treatment records show a 
diagnosis, in part, of acromioclaviular strain/arthritis.  

The claims file reflects that the Veteran underwent a VA joints 
examination in July 2008, at which time the claims file was 
reviewed.  The examiner noted the Veteran's report of a right 
shoulder injury in service, and continuing right shoulder 
symptomatology following his separation.  With regard to the knee 
claims, the examiner noted the Veteran's report of bilateral knee 
pain that first manifested in the 1980's and continued 
thereafter.  Following a clinical examination, the Veteran was 
diagnosed with right shoulder acromioclavicular arthritis and 
bilateral knee degenerative joint disease.  The examiner 
essentially opined that there was no medical evidence that the 
Veteran's diagnosed right shoulder and knee disorders were 
related to his military service.  In so opining, however, the 
examiner did not discuss the reports of right shoulder and 
bilateral knee symptomatology documented in the Veteran's service 
treatment records.  Moreover, the examiner did not consider the 
Veteran's competent reports of the onset and continuity of his 
right shoulder and bilateral knee symptomatology in rendering his 
opinions.  Therefore, the July 2008 VA examination is inadequate 
with which to decide the Veteran's claims.

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran's statements regarding the onset and continuity 
of the claimed disorders must be given consideration in 
determining whether service connection is warranted. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 
5103A(d); 38 C.F.R. 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  As noted above, the July 2008 VA examination is 
inadequate for the purpose of deciding the Veteran's service 
connection claims.  Accordingly, on remand, the Veteran should be 
scheduled for a VA examination so that a medical opinion can be 
obtained regarding whether the claimed right shoulder, right 
knee, and left knee disorders are related to his period of active 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed right 
shoulder, right knee, and left knee 
disorders.  The entire claims file and a copy 
of this Remand must be reviewed by the 
examiner in conjunction with conducting the 
examination.  All necessary tests and studies 
should be performed, and all findings must be 
reported in detail.  

Following the examination and claims file 
review, the examiner shall opine whether it 
is as least as likely as not (50 percent 
probability or greater) that any right 
shoulder, right knee, and left knee disorders 
found on examination are related to the 
Veteran's period of active service, to 
include documented in-service reports of 
right shoulder and bilateral knee 
symptomatology or diagnoses.  In so doing, 
the examiner must acknowledge the competent 
reports of the Veteran as to a continuity of 
symptoms since his period of active service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above.  If the 
examiner concludes that an opinion cannot be 
offered without resort to speculation, it 
should be indicated and he/she should explain 
why an opinion cannot be reached.  

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


